Name: Commission Regulation (EEC) No 2834/82 of 25 October 1982 amending Regulation (EEC) No 2104/75 as regards certain special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 10 . 82 Official Journal of the European Communities No L 298 /7 COMMISSION REGULATION (EEC) No 2834/82 ' of 25 October 1982 amending Regulation (EEC) No 2104/75 as regards certain special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 2104/75 is hereby replaced by the following : 'Article 4 THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and veg ­ etables ('), as last amended by Regulation (EEC) No 1118 /81 ( 2), and in particular the second subparagraph of Article 10 (3) thereof, Whereas, under Commission Regulation (EEC) No 2104/75 (J), as last amended by Regulation (EEC) No 3202/80 (4), import licences , with or without advance fixing of the levy, are valid for 75 days, in line with international commercial practice ; whereas , in the light of present conditions with regard to international trade in preserved mushrooms falling within subhead ­ ing 20.02 A and mushrooms in brine falling within subheading ex 07.03 E of the Common Customs Tariff, the period of validity of import licences in respect of the products in question should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables , Import licences, with or without advance fixing of the levy, shall be valid for :  three months from their actual day of issue in the case of preserved mushrooms falling within subheading 20.02 A and mushrooms in brine falling within subheading ex 07.03 E of the Common Customs Tariff,  75 days from the actual day of issue in the case of other products processed from fruit and vegetables and subject to import licence arrangements .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 October 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977 p . 1 . O OJ No L 118 , 30 . 4 . 1981 , p . 10 . ( 3 ) OJ No L 214, 12 . 8 . 1975 , p . 20 . o OJ No L 333 , 11 . 12 . 1980 . p . 17 .